DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 11-14, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative wherein the claim presents a self-referential location with the limitation “…the first pressing portion is located within the first pressing portion”.  For the purposes of examination, the limitation is interpreted to refer to the “first recessed portion”.

Regarding claims 3-5, as depending from, and therefore encompassing all of the features and limitations of claim 2, these claims are rejected for similar reasons.

Claims 11, 20, and 27 recite the limitation "the first depression" in lines 5, 6, and 5, respectively, of the claims. There is insufficient antecedent basis for this limitation in the claims. For the purposes of examination the limitation is interpreted to refer to the “first recessed portion”.

Regarding claim 12-14, as depending from, and therefore encompassing all of the features and limitations of, claim 11, these claims are rejected for similar reasons.

Regarding claim 21, as depending from, and therefore encompassing all of the features and limitations of, claim 20, this claim is rejected for similar reasons.

Regarding claim 28, as depending from, and therefore encompassing all of the features and limitations of, claim 27, this claim is rejected for similar reasons



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2013/0128141 A1).

Regarding claim 10, Huang discloses a frame module (Fig. 5), suitable for being disposed between a display panel of a display device and a rear case of the display device (as discussed in the Abstract), comprises: 
a back plate (Fig. 1 element 232) having a first surface and a second surface opposite to the first surface (as shown in Fig. 13 wherein the first surface is interpreted as the bottom of element 232 and the second surface as the top of element 232) and a first hole (Fig. 13 element 2321), wherein the first hole extends from the first surface to the second surface (as shown in Fig. 13); 
a frame (Fig. 9 inclusive of elements 231 and 233); and 
a first fixing post (Fig. 13 element 240) protrudingly disposed on the frame and coupled to the first hole (as shown in Fig. 13), wherein the first fixing post comprises a first connecting portion (as shown in Fig. 13 wherein the middle segment of element 240 is interpreted as the connecting portion) and a first pressing portion (as shown in Fig. 13 wherein the top segment, which is wider than the connecting portion, is interpreted as the pressing portion), the first connecting portion connects the frame to the first pressing portion (as shown in Fig. 13), the first connecting portion penetrates through the first hole (as shown in Fig. 13), the frame presses against the first surface (as shown in Fig. 13), and the first pressing portion presses against the second surface (as shown in Fig. 13); 
wherein the frame and the first fixing post are integrated into one piece (as shown in Fig. 13 wherein the fixing post and the frame are connected in such  way as to be integrated into one piece), and the second surface faces (as shown in Fig. 2 and Fig. 17) a backlight module (as shown in Fig. 2 inclusive of elements 24 and 25).

Regarding claim 11, Huang discloses the module as set forth in claim 10 above and further wherein the back plate further has a carrying surface (wherein the carrying surface is interpreted as the same as the second surface) and a first recessed portion (as shown in Huang Fig. 13 element 2311 and discussed in Huang Paragraph [0060]), the first recessed portion extends from the carrying surface to form the second surface (as shown in Huang Fig. 13), and the first pressing portion is located within the first depression (as shown in Huang Fig. 13).

Regarding claim 13, Huang discloses the module as set forth in claim 10 above and further wherein the back plate further has a third surface and a fourth surface opposite to the third surface and a second hole (wherein Huang Fig. 13 represents a 
a second fixing post protrudingly disposed on the frame and coupled to the second hole (in the same manner as the first fixing post as described above for the mirrored side), wherein the second fixing post comprises a second connecting portion and a second pressing portion (as described for the first pressing portion above), the second connecting portion connects the frame with the second pressing portion, the second connecting portion penetrates through the second hole, the frame presses against the third surface, and the second pressing portion presses against the fourth surface (as described for the first connecting portion above).

Regarding claim 14, Huang discloses the module as set forth in claim 13 above and further wherein the back plate further has a second recessed portion (as shown in Huang Fig. 15 element 2312), the second recessed portion extends from the carrying surface to form the fourth surface (as similar to element 2311 as shown in Huang Fig. 13 and discussed in Paragraph [0062]), the second recessed portion is closer to a center of the back plate than the first recessed portion (as shown in Fig. 9), and the second pressing portion is located within the second recessed portion (as similar to element 240 in Huang Fig. 13 as discussed in Paragraph [0062]).

Regarding claim 15, Huang discloses the module as set forth in claim 10 above and further wherein the frame module comprises a plurality of the first fixing posts (as discussed in Huang Paragraph [0062] wherein each joint between the frame elements 231 and the plate elements including elements 232 and 234 includes a fixing post as shown in Fig. 13) and a plurality of second fixing posts (as discussed in Huang Paragraph [0062] wherein each joint between the frame elements 233 and the plate elements including elements 232 and 234 includes a fixing post as shown in Fig. 13), and the first fixing posts and the second fixing posts are respectively arranged in two rows in an offset manner (as shown in Huang Fig. 9 wherein the frame and plate joints are shown to be arranged in two rows offset from each other along the lengths of elements 231 and 233).

Regarding claim 16, Huang discloses the module as set forth in claim 10 above and further wherein the frame, the first connecting portion and the first pressing portion are integrated into one piece (as shown in Fig. 13 wherein the fixing post, the first connecting portion, and the frame are connected in such way as to be integrated into one piece).
It is noted by the examiner that the “formed by hot-melt method” is a method step in an apparatus claim (Product-by-Process) and therefore is not given significant patentable weight as per the MPEP section 2113.

Regarding claim 17, Huang discloses the module as set forth in claim 10 above and further wherein the frame comprises a first frame edge, a second frame edge and a third frame edge (as shown in Huang Fig. 9 wherein the top edge of element 231 is interpreted as the first edge, the right edge as the second edge, and the bottom edge as the third edge), the second frame edge connects the first frame edge and the third frame edge (as shown in Huang Fig. 9), the first frame edge is parallel to the third frame edge (as shown in Huang Fig. 9), the frame module comprises a plurality of the first fixing posts disposed on at least one of the first frame edge, the second frame edge and the third frame edge (as discussed in Huang Paragraphs [0060]-[0062]), the back plate further comprises a plurality of the first holes (as shown as typical in Huang Fig. 13), and each of the fixing posts is combined with the corresponding first hole (as shown as typical in Huang Fig. 13).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2013/0128141 A1) further in view of Mathew et al. (US 2017/0308124 A1).

Regarding claim 1, Huang discloses a display device (as discussed in the Abstract), comprises:
a frame module comprising:
a back plate (Fig. 1 element 232) having a first surface and a second surface opposite to the first surface (as shown in Fig. 13 wherein the first surface is interpreted as the bottom of element 232 and the second surface as the top of element 232) and a first hole (Fig. 13 element 2321) extending from the first surface to the second surface (as shown in Fig. 13); 
a frame (Fig. 9 inclusive of elements 231 and 233); and 
a first fixing post (Fig. 13 element 240) protrudingly disposed on the frame and coupled to the first hole (as shown in Fig. 13), wherein the first fixing post comprises a first connecting portion (as shown in Fig. 13 wherein the middle segment of element 240 is interpreted as the connecting portion) and a first pressing portion (as shown in Fig. 13 wherein the top segment, which is wider than the connecting portion, is interpreted as the pressing portion), the first connecting portion connects the frame to the first pressing portion (as shown in Fig. 13), the first connecting portion penetrates through the first hole (as shown in Fig. 13), the frame presses against the first surface (as shown in Fig. 13), and the first pressing portion presses against the second surface (as shown in Fig. 13); 
(Fig. 2 element 22) disposed on the frame (as shown in Fig. 2 wherein element 23 indicates the frame as shown in Fig. 5);
a backlight module (Fig. 2 inclusive of elements 24 and 25), disposed between the back plate and the display panel (as shown in Fig. 2); and
wherein the frame and the first fixing post are integrated into one piece (as shown in Fig. 13 wherein the fixing post and the frame are connected in such a way as to be integrated into one piece), and the second surface faces (as shown in Fig. 2 and Fig. 17) a backlight module (as shown in Fig. 2 inclusive of elements 24 and 25).
Huang does not expressly disclose a rear case disposed on the frame; and a control module disposed between the rear case and the frame module.
Mathew teaches a control module (Fig. 2C element 232) disposed between a rear case (Fig. 2C element 204) and a frame module (Fig. 2C element 212).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Lee device to include a control module between a rear case and a frame module as taught by Mathew in order to drive the display panel and provide protection to the display at the rear of the display, and further to locate said control module between the frame module and the rear case in order to provide access to said module.

Regarding claim 2, Huang in view of Mathew discloses the device as set forth in claim 1 above and further wherein the back plate further has a carrying surface (wherein the carrying surface is interpreted as the same as the second surface) and a first 

Regarding claim 3, Huang in view of Mathew discloses the device as set forth in claim 2 above.
Huang does not expressly disclose wherein the first pressing portion does not protrude beyond the carrying surface.
Mathew teaches a countersunk pressing portion (as shown in Fig. 2B at element 218).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a countersunk pressing portion as taught by Mathew for the pressing portion of Huang to ensure that the pressing portion does not protrude beyond the carrying surface in order to prevent damage to the backlight module.

Regarding claim 4, Huang in view of Mathew discloses the device as set forth in claim 2 above and further wherein the back plate further has a third surface and a fourth surface opposite to the third surface and a second hole (wherein Huang Fig. 13 represents a typical view of one joint of the display device which one of ordinary skill in the art would recognize is implemented at additional joints, as supported by Huang Paragraph [0062], and said other joint comprise the third and fourth surfaces in a 
a second fixing post protrudingly disposed on the frame and coupled to the second hole (in the same manner as the first fixing post as described above for the mirrored side), wherein the second fixing post comprises a second connecting portion and a second pressing portion (as described for the first pressing portion above), the second connecting portion connects the frame with the second pressing portion, the second connecting portion penetrates through the second hole, the frame presses against the third surface, and the second pressing portion presses against the fourth surface (as described for the first connecting portion above).

Regarding claim 5, Huang in view of Mathew discloses the device as set forth in claim 4 above and further wherein the back plate further has a second recessed portion (as shown in Huang Fig. 15 element 2312), the second recessed portion extends from the carrying surface to form the fourth surface (as similar to element 2311 as shown in Huang Fig. 13 and discussed in Paragraph [0062]), the second recessed portion is closer to a center of the back plate than the first recessed portion (as shown in Fig. 9), and the second pressing portion is located within the second recessed portion (as similar to element 240 in Huang Fig. 13 as discussed in Paragraph [0062]).

Regarding claim 6, Huang in view of Mathew discloses the device as set forth in claim 1 above and further wherein the frame module comprises a plurality of the first 

Regarding claim 7, Huang in view of Mathew discloses the device as set forth in claim 1 above and further wherein the frame, the first connecting portion and the first pressing portion are integrated into one piece (as shown in Huang Fig. 13 wherein the fixing post, the first connecting portion, and the frame are connected in such way as to be integrated into one piece).
It is noted by the examiner that the “formed by hot-melt method” is a method step in an apparatus claim (Product-by-Process) and therefore is not given significant patentable weight as per the MPEP section 2113.

Regarding claim 8, Huang in view of Mathew discloses the device as set forth in claim 1 above and further wherein the frame comprises a first frame edge, a second frame edge and a third frame edge (as shown in Huang Fig. 9 wherein the top edge of element 231 is interpreted as the first edge, the right edge as the second edge, and the .


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Mathew as set forth in claims 1 and 4 above, and further in view of Yang et al. (US 2018/0120633 A1).

Regarding claim 9, Huang in view of Mathew discloses the device as set forth in claim 1 above.
Huang does not expressly disclose an adhesive layer formed between the back plate and the frame and bonding the back plate and the frame. 
Yang teaches an adhesive layer (Fig. 2 element 217) formed between a back plate (Fig. 2 element 205) and a frame and bonding the back plate and the frame (as discussed in Paragraph [0040)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Lee with an adhesive bonding the back plate to the .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims10 and 11 above, and further in view of Mathew et al. (US 2017/0308124 A1).

Regarding claim 12, Huang discloses the module as set forth in claim 11 above.
Huang does not expressly disclose wherein the first pressing portion does not protrude beyond the carrying surface.
Mathew teaches a countersunk pressing portion (as shown in Fig. 2B at element 218).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a countersunk pressing portion as taught by Mathew for the pressing portion of Huang to ensure that the pressing portion does not protrude beyond the carrying surface in order to prevent damage to the backlight module.


Claims 18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2013/0128141 A1) further in view of Yang et al. (US 2018/0120633 A1) and Mathew et al. (US 2017/0308124 A1).

Regarding claim 18, Huang discloses a display device, comprises: 

a back plate (Fig. 1 element 232); 
a frame (Fig. 9 inclusive of elements 231 and 233); and 
a first fixing post (Fig. 13 element 240) protrudingly disposed on the frame (as shown in Fig. 13); 
a display panel (Fig. 2 element 22) disposed on the frame (as shown in Fig. 2 wherein element 23 indicates the frame as shown in Fig. 5);
a backlight module (Fig. 2 inclusive of elements 24 and 25), disposed between the back plate and the display panel (as shown in Fig. 2); and
wherein the frame and the first fixing post are integrated into one piece (as shown in Fig. 13 wherein the fixing post and the frame are connected in such a way as to be integrated into one piece), a first pressing portion (as shown in Fig. 13 wherein the top segment, which is wider than the body of the fixing post, is interpreted as the pressing portion) of the first fixing post presses against a second surface of the back plate (as shown in Fig. 13, wherein the top surface of the back plate is interpreted as the second surface), and the second surface faces the backlight module (as shown in Fig. 2).
Huang does not expressly disclose an adhesive layer formed between the back plate and the frame and bonding the back plate and the frame; and a rear case disposed on the frame; and a control module disposed between the rear case and the frame module.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Huang with an adhesive bonding the back plate to the frame as taught by Yang in order to ensure the connection between the back plate and the frame remains aligned. 
Mathew teaches a control module (Fig. 2C element 232) disposed between a rear case (Fig. 2C element 204) and a frame module (Fig. 2C element 212). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Huang device to include a control module as taught by Mathew in order to drive the display panel, and further to locate said control module between the frame module and the rear case in order to provide access to said module.

Regarding claim 20, Huang in view of Yang and Mathew discloses the device as set forth in claim 18 above and further wherein the back plate further has a first surface opposite to the second surface (as shown in Huang Fig. 13), a carrying surface (wherein the carrying surface is interpreted as the same as the second surface) and a first recessed portion (as shown in Huang Fig. 13 element 2311 and discussed in Huang Paragraph [0060]), the frame presses against the first surface (as shown in Huang Fig. 13), the backlight module is disposed on the carrying surface (as shown in Huang Fig. 2), the first recessed portion extends from the carrying surface to form the 

Regarding claim 21, Huang in view of Yang and Mathew discloses the device as set forth in claim 20 above.
Huang does not expressly disclose wherein the first pressing portion does not protrude beyond the carrying surface.
Mathew teaches a countersunk pressing portion (as shown in Fig. 2B at element 218).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a countersunk pressing portion as taught by Mathew for the pressing portion of Huang to ensure that the pressing portion does not protrude beyond the carrying surface in order to prevent damage to the backlight module.

Regarding claim 22, Huang in view of Yang and Mathew discloses the device as set forth in claim 18 above and further wherein the back plate further has a third surface and a fourth surface opposite to the third surface and a second hole (wherein Huang Fig. 13 represents a typical view of one joint of the display device which one of ordinary skill in the art would recognize is implemented at additional joints, as supported by Huang Paragraph [0062], and said other joint comprise the third and fourth surfaces in a second recessed portion comprising a second hole as supported by Fig. 9), the second hole extends from the third surface to the fourth surface (in the same manner as the first hole set forth above), and the frame module further comprises:


Regarding claim 23, Huang in view of Yang and Mathew discloses the device as set forth in claim 22 above and further wherein the back plate further has a second recessed portion (as shown in Huang Fig. 15 element 2312), the second recessed portion extends from a carrying surface of the back plate to form the fourth surface (as similar to element 2311 as shown in Huang Fig. 13 and discussed in Paragraph [0062]), the second recessed portion is closer to a center of the back plate than the a first recessed portion (as shown in Fig. 9), and the second pressing portion is located within the second recessed portion (as similar to element 240 in Huang Fig. 13 as discussed in Paragraph [0062]).

Regarding claim 24, Huang in view of Yang and Mathew discloses the device as set forth in claim 18 above and further wherein the first fixing post further comprises a first connecting portion (as shown in Fig. 13 wherein the middle segment of element 240 is interpreted as the connecting portion), and the frame and the connecting portion, 
It is noted by the examiner that the “formed by hot-melt method” is a method step in an apparatus claim (Product-by-Process) and therefore is not given significant patentable weight as per the MPEP section 2113.

Claims 25-31 is/are rejected under 35 U.S.C.103 as being unpatentable over Huang et al. (US 2013/0128141 A1) further in view of Yang et al. (US 2018/0120633 A1).

Regarding claim 25, Huang discloses a frame module, suitable for being disposed between a display panel of a display device and a rear case of the display device, comprises: 
a back plate (Fig. 1 element 232); 
a frame (Fig. 9 inclusive of elements 231 and 233); and 
a first fixing post (Fig. 13 element 240) protrudingly disposed on the frame (as shown in Fig. 13); 
wherein the frame and the first fixing post are integrated into one piece (as shown in Fig. 13 wherein the fixing post and the frame are connected in such a way as to be integrated into one piece), a first pressing portion (as shown in Fig. 13 wherein the top segment, which is wider than the connecting portion, is interpreted as the pressing portion) of the first fixing post presses against a second (as shown in Fig. 13), and the second surface faces a backlight module (as shown in Fig. 2).
an adhesive layer formed between the back plate and the frame and bonding the back plate and the frame.
Yang teaches an adhesive layer (Fig. 2 element 217) formed between a back plate (Fig. 2 element 205) and a frame and bonding the back plate and the frame (as discussed in Paragraph [0040)]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Huang with an adhesive bonding the back plate to the frame as taught by Yang in order to ensure the connection between the back plate and the frame remains aligned. 

Regarding claim 26, Huang in view of Yang discloses the module as set forth in claim 25 and further wherein the back plate has a first surface opposite to the second surface (as shown in Huang Fig. 13) and a first hole (Huang Fig. 13 element 2321) extending from the first surface to the second surface (as shown in Huang Fig. 13), and the first fixing post is coupled to the first hole (as shown in Huang Fig. 13), wherein the first fixing post further comprises a first connecting portion (wherein as shown in Fig. 13 wherein the middle segment of element 240 is interpreted as the connecting portion), the first connecting portion connects the frame to the first pressing portion (as shown in Huang Fig. 13), the first connecting portion penetrates through the first hole (as shown in Huang Fig. 13), the frame presses against the first surface (as shown in Huang Fig. 

Regarding claim 27, Huang in view of Yang discloses the module as set forth in claim 26 above and further wherein the back plate further has a carrying surface (wherein the carrying surface is interpreted as the same as the second surface) and a first recessed portion (as shown in Huang Fig. 13 element 2311 and discussed in Huang Paragraph [0060]), the backlight module is disposed on the carrying surface (as shown in Huang Fig. 2), the first recessed portion extends from the carrying surface to form the second surface (as shown in Huang Fig. 13), and the first pressing portion is located within the first depression (as shown in Huang Fig. 13).

Regarding claim 29, Huang in view of Yang discloses the module as set forth in claim 26 above and further wherein the back plate further has a third surface and a fourth surface opposite to the third surface and a second hole (wherein Huang Fig. 13 represents a typical view of one joint of the display device which one of ordinary skill in the art would recognize is implemented at additional joints, as supported by Huang Paragraph [0062], and said other joint comprise the third and fourth surfaces in a second recessed portion comprising a second hole as supported by Fig. 9), the second hole extends from the third surface to the fourth surface (in the same manner as the first hole set forth above), and the frame module further comprises:
a second fixing post protrudingly disposed on the frame and coupled to the second hole (in the same manner as the first fixing post as described above for the 

Regarding claim 30, Huang in view of Yang discloses the module as set forth in claim 29 and further wherein the back plate further has a second recessed portion (as shown in Huang Fig. 15 element 2312), the second recessed portion extends from the carrying surface to form the fourth surface (as similar to element 2311 as shown in Huang Fig. 13 and discussed in Paragraph [0062]), the second recessed portion is closer to a center of the back plate than the first recessed portion (as shown in Fig. 9), and the second pressing portion is located within the second recessed portion (as similar to element 240 in Huang Fig. 13 as discussed in Paragraph [0062]).
Regarding claim 31, Huang in view of Yang discloses the module as set forth in claim 26 above and further wherein the frame, the first connecting portion and the first pressing portion are integrated into one piece (as shown in Huang Fig. 13 wherein the fixing post, the first connecting portion, and the frame are connected in such way as to be integrated into one piece).
.

Claim 28 is/are rejected under 35 U.S.C.103 as being unpatentable over Huang in view of Yang and further in view of Mathew et al. (US 2017/0308124 A1).

Regarding claim 28, Huang in view of Yang discloses the module as set forth in claim 27 above.
Huang does not expressly disclose wherein the first pressing portion does not protrude beyond the carrying surface.
Mathew teaches a countersunk pressing portion (as shown in Fig. 2B at element 218).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a countersunk pressing portion as taught by Mathew for the pressing portion of Huang to ensure that the pressing portion does not protrude beyond the carrying surface in order to prevent damage to the backlight module.


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-18 and 20-31 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841